Tol-lN B.~uc..~ GR; I= F;tk                        fO-~-IS
            (u oo No At h HeN' de It So.V
           AAvALo.AJ T~ltA1.5~+{o.vAL ~eAJH.Il_


    •          F+, LVo~+~ 1Tx   7&1D7

                                                             (1/ e~_k._ _ _ __




                                                          .:5i-d    /Vl~      A   eof'1
                                                            (}Gt.


-   •.                                  221-0
                                                     7 - ot:tes       ~s--A




                                                                    oR.. +e




         le-

                                                  COURT OF CRIMINAL APPEALS



:-.